Title: Henry Remsen, Jr. to Tobias Lear, 1 September 1791
From: Remsen, Henry, Jr.
To: Lear, Tobias



Sir
September 1st. 1791.

The power or commission from the President of the United States to the Secretary of the Treasury to borrow money, I will do myself the honor of sending you a copy of tomorrow, as we shall be wholly employed this day in completing several pieces of business that require finishing before Mr. Jefferson sets out.—The powers from  the Secretary of the Treasury to Mr. Short, and to Messrs. Willinks, Van Staphorsts and Hubbard, founded on the power to him, have been sent to Mr. Jefferson for perusal and but returned to the Secretary of the Treasury.
The bearer will wait for the Commissions now sent, which, with the ratified Contracts, will be transmitted to the Secretary of the Treasury this afternoon.—I have the honor to be & ca,

H. Remsen Junr.

